     Case 1:20-cv-00741-NONE-SKO Document 17 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    AURORA CERVANTES,                                   No. 1:20-cv-00741-NONE-SKO
10                        Plaintiff,
11             v.                                         ORDER DIRECTING THE CLERK OF THE
                                                          COURT TO CLOSE THE CASE
12    FAMILY DOLLAR, INC. et al.,
                                                          (Doc. 16)
13                        Defendants.
14

15

16            On September 25, 2020, Plaintiff filed a Notice of Dismissal with Prejudice, in which she

17   notifies the Court of the dismissal of this action with prejudice. (Doc. 16.) Plaintiff filed this notice

18   before the opposing parties served either an answer or a motion for summary judgment. As such,

19   Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of Civil

20   Procedure 41(a)(1)(A)(i).

21            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign

22   a district judge to this matter and thereafter CLOSE the case.

23
     IT IS SO ORDERED.
24

25   Dated:     September 28, 2020                                    /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
